            Case 20-10345-MFW     Doc 3   Filed 02/18/20   Page 1 of 13




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

                                                )
In re:                                          )    Chapter 11
                                                )
VIP PROPERTY MANAGEMENT II, LLC,                )    Case No. 20-10344 ([___])
                                                )
                                Debtor.         )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )    Chapter 11
                                                )
VIP CINEMA HOLDINGS, INC., et al.,              )    Case No. 20-10345 ([___])
                                                )
                                Debtor.         )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )    Chapter 11
                                                )
HIG CINEMA INTERMEDIATE HOLDINGS, INC.,         )    Case No. 20-10346 ([___])
                                                )
                                Debtor.         )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )    Chapter 11
                                                )
VIP COMPONENTS, LLC,                            )    Case No. 20-10347 ([___])
                                                )
                                Debtor.         )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )    Chapter 11
                                                )
VIP CINEMA, LLC,                                )    Case No. 20-10348 ([___])
                                                )
                                Debtor.         )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                   Case 20-10345-MFW               Doc 3      Filed 02/18/20         Page 2 of 13




                         DEBTORS’ MOTION FOR ENTRY OF AN
                    ORDER (A) DIRECTING JOINT ADMINISTRATION OF
                  CHAPTER 11 CASES AND (B) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)1

respectfully state as follows in support of this motion (the “Motion”):2

                                             RELIEF REQUESTED

             1.     The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A, (a) directing joint administration of these chapter 11 cases for procedural purposes only

and (b) granting related relief. The Debtors request that one file and one docket be maintained for

all of the jointly administered cases under the case of VIP Cinema Holdings, Inc. and that the cases

be administered under a consolidated caption, as follows:

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                        )
    In re:                                                              )    Chapter 11
                                                                        )
    VIP CINEMA HOLDINGS, INC., et al.,1                                 )    Case No. 20-10345 ([____])
                                                                        )
                                                Debtors.                )    (Jointly Administered)
                                                                        )
                                                                        )
1
      The Debtors in these chapter 11 cases, for which joint administration has been requested, along with the last
      four digits of their federal tax identification numbers, are as follows: VIP Cinema Holdings, Inc. (2049); HIG
      Cinema Intermediate Holdings, Inc. (4710); VIP Components, LLC (4648); VIP Cinema, LLC (7167); and VIP
      Property Management II, LLC (1421).




1
      The Debtors in these chapter 11 cases, for which joint administration has been requested, along with the last four
      digits of their federal tax identification numbers, are as follows: VIP Cinema Holdings, Inc. (2049); HIG Cinema
      Intermediate Holdings, Inc. (4710); VIP Components, LLC (4648); VIP Cinema, LLC (7167); and VIP Property
      Management II, LLC (1421).
2
      The facts and circumstances supporting this motion are set forth in the Declaration of Stephen Spitzer, Chief
      Restructuring Officer of the Debtors, in Support of Debtors’ Chapter 11 Petitions and First Day Motions (the
      “First Day Declaration”), filed contemporaneously with this motion and incorporated by reference herein.
      Capitalized terms used but not immediately defined have the meanings ascribed to them elsewhere in this motion
      or in the First Day Declaration, as applicable.


                                                          -2-
              Case 20-10345-MFW           Doc 3       Filed 02/18/20   Page 3 of 13




       2.      The Debtors further request that this Court order that the foregoing caption satisfies

the requirements set forth in section 342(c)(1) of title 11 of the United States Code, 11 U.S.C.

§§ 101–1532 (the “Bankruptcy Code”).

       3.      The Debtors also request that a docket entry, substantially similar to the following,

be entered on the docket of each of the Debtors other than VIP Cinema Holdings, Inc. to reflect

the joint administration of these chapter 11 cases:

               An order has been entered in accordance with Rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
               Local Bankruptcy Rules for the United States Bankruptcy Court for
               the District of Delaware directing joint administration for procedural
               purposes only of the chapter 11 cases of: VIP Cinema Holdings, Inc.,
               Case No. 20-10345 ([___]); HIG Cinema Intermediate Holdings,
               Inc., Case No. 20-10346 ([___]); VIP Components, LLC, Case No.
               20-10347 ([___]); VIP Cinema, LLC, Case No. 20-10348 ([___]);
               and VIP Property Management II, LLC, Case No. 20-10344 ([___)).
               The docket in Case No. 20-10345 ([__]) should be consulted for all
               matters affecting this case.

                                 JURISDICTION AND VENUE

       4.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). The Debtors

confirm their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and rule 9013-1(f) of the Local Rules of the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”), to the entry of a final order by the Court in

connection with this Motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with Article

III of the United States Constitution.

       5.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.


                                                -3-
                Case 20-10345-MFW         Doc 3    Filed 02/18/20     Page 4 of 13




       6.       The bases for the relief requested herein are section 105(a) of the Bankruptcy Code,

Bankruptcy Rule 1015(b), and Local Rules 1015-1 and 9013-1(m).

                                         BACKGROUND

       7.       The Debtors (together with HIG Cinema Holdings, Inc. and VIP Cinema Seating

International LTD, the “Company”) comprise a multinational enterprise that is the largest

manufacturer, and pioneer, of luxury recliner seating for movie theaters. The Company also offers

an array of movie-theatre services, including seat cleaning and reupholstering, seat and slipcover

installation, and the provision of replacement parts. With headquarters, offices, and services

across the United States, the United Kingdom, and Dubai, and the provision of goods and services

to many of the leading movie theatres across the world, the Company has a broad domestic and

global reach.

       8.       On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their business and

managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

                                        BASIS FOR RELIEF

       9.       Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The five (5) Debtor entities

that commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2) of the

Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court

to grant the relief requested herein.




                                                -4-
                Case 20-10345-MFW               Doc 3      Filed 02/18/20         Page 5 of 13




        10.      Further, Local Rule 1015-1 provides additional authority for the Court to order joint

administration of these chapter 11 cases:

                 An order of joint administration may be entered, without notice and
                 an opportunity for hearing, upon the filing of a motion for joint
                 administration pursuant to Fed. R. Bankr. P. 1015, supported by an
                 affidavit, declaration, or verification, which establishes that the joint
                 administration of two or more cases pending in the Court under title
                 11 is warranted and will ease the administrative burden for the Court
                 and the parties. An order of joint administration entered in
                 accordance with this Local Rule may be reconsidered upon motion
                 of any party in interest at any time. An order of joint administration
                 under this Local Rule is for procedural purposes only and shall not
                 cause a “substantive” consolidation of the respective debtors’ estates.

Del. Bankr. L.R. 1015-1.

        11.      Courts in this jurisdiction routinely order joint administration in cases with multiple

related debtors. See, e.g., In re Destination Maternity Corporation, et al., No. 19-12256 (BLS)

(Bankr. D. Del. Oct. 22, 2019) (directing joint administration of chapter 11 cases); In re Forever

21, Inc., No. 19-12122 (KG) (Bankr. D. Del. Oct. 1, 2019) (same); In re Blackhawk Mining, LLC,

No. 19-11595 (LSS) (Bankr. D. Del. Aug. 3, 2019) (same); In re PES Holdings, LLC, No. 19-

11626 (KG) (Bankr. D. Del. July 23, 2019); In re Z Gallerie, LLC, No. 19-10488 (LSS) (Bankr.

D. Del. Apr. 9, 2019) (same).3

        12.      Given the integrated nature of the Debtors’ operations, joint administration of these

chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Many of the motions, hearings, and orders in these

chapter 11 cases will affect each Debtor entity. The entry of an order directing joint administration

of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings and objections.

Joint administration also will allow the United States Trustee for the District of Delaware (the


3
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                       -5-
               Case 20-10345-MFW             Doc 3     Filed 02/18/20       Page 6 of 13




“U.S. Trustee”) and all parties in interest to monitor these chapter 11 cases with greater ease and

efficiency.

        13.     Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of the

Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead, parties in

interest will benefit from the cost reductions associated with the joint administration of these

chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these chapter

11 cases is in the best interests of their estates, their creditors, and all other parties in interest.

                                                NOTICE

        14.     Notice of this Motion has been provided to the following parties or their respective

counsel: (a) the U.S. Trustee; (b) the holders of the thirty largest unsecured claims against the

Debtors (on a consolidated basis); (c) counsel to the agent under that certain First Lien Credit

Agreement, dated as of March 1, 2017 (as amended, restated, supplemented, or otherwise modified,

the “First Lien”), by and among VIP Cinema Holdings, Inc. (“Borrower”), as borrower, HIG

Cinema Intermediate Holdings, Inc. (“Holdings”), the other guarantors party thereto, certain

lenders party thereto, and Wilmington Savings Fund Society, FSB, as successor administrative

agent and collateral agent; (d) counsel to the ad hoc group of certain holders of indebtedness arising

under the First Lien; (e) counsel to certain lenders under that certain Second Lien Credit

Agreement, dated as of March 1, 2017 (as amended, restated, supplemented, or otherwise modified,

the “Second Lien”), by and among Borrower, as borrower, Holdings, the other guarantors party

thereto, certain lenders party thereto, and Oaktree Fund Administration, LLC, as successor

administrative agent and collateral agent; (f) counsel to the agent under the Second Lien; (g) the

United States Attorney’s Office for the District of Delaware; (h) the Internal Revenue Service;




                                                   -6-
               Case 20-10345-MFW           Doc 3     Filed 02/18/20   Page 7 of 13




(i) the attorneys general for the states in which the Debtors operate; (j) the Cash Management

Banks (as defined in Debtors’ Motion for Entry of Interim and Final Orders (a) Authorizing the

Debtors to (i) Continue to Operate Their Cash Management System, (ii) Maintain Existing

Business Forms and Books and Records, and (iii) Perform Intercompany Transactions and

Granting Administrative Expense Status to Intercompany Payments and (b) Granting Related

Relief); and (k) any party that has requested notice pursuant to Bankruptcy Rule 2002 as of the

date hereof. As this Motion is seeking “first day” relief, within two business days following the

hearing on this Motion, copies of this Motion and any order entered in respect to this Motion will

be served in accordance with Local Rule 9013-1(m). The Debtors submit that, in light of the nature

of the relief requested, no other or further notice is required.

                            [Remainder of page intentionally left blank]




                                                 -7-
              Case 20-10345-MFW           Doc 3       Filed 02/18/20   Page 8 of 13




       WHEREFORE, the Debtors respectfully request that the Court enter an order, substantially

in the form attached hereto as Exhibit A, granting the relief requested herein and such other relief

as the Court deems appropriate under the circumstances.

 Dated: February 18, 2020              BAYARD, P.A.
 Wilmington, Delaware
                                       /s/ Erin R. Fay
                                       Erin R. Fay (No. 5268)
                                       Daniel N. Brogan (No. 5723)
                                       Gregory J. Flasser (No. 6154)
                                       600 N. King Street, Suite 400
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 655-5000
                                       Facsimile: (302) 658-6395
                                       E-mail: efay@bayardlaw.com
                                                dbrogan@bayardlaw.com
                                                gflasser@bayardlaw.com

                                       - and -

                                       Gregg M. Galardi (No. 2991)
                                       Cristine Pirro Schwarzman (pro hac vice pending)
                                       ROPES & GRAY LLP
                                       1211 Avenue of the Americas
                                       New York, New York 10036
                                       Telephone: (212) 596-9000
                                       Facsimile: (212) 596-9090
                                       E-mail: gregg.galardi@ropesgray.com
                                                cristine.schwarzman@ropesgray.com

                                       Proposed Counsel to the Debtors and Debtors in
                                       Possession




                                                  8
Case 20-10345-MFW   Doc 3   Filed 02/18/20   Page 9 of 13




                      Exhibit A

                    Proposed Order
           Case 20-10345-MFW    Doc 3    Filed 02/18/20   Page 10 of 13




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

                                                )
In re:                                          )   Chapter 11
                                                )
VIP PROPERTY MANAGEMENT II, LLC,                )   Case No. 20-10344 ([___])
                                                )
                               Debtor.          )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
VIP CINEMA HOLDINGS, INC., et al.,              )   Case No. 20-10345 ([___])
                                                )
                               Debtor.          )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
HIG CINEMA INTERMEDIATE HOLDINGS, INC.,         )   Case No. 20-10346 ([___])
                                                )
                               Debtor.          )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
VIP COMPONENTS, LLC,                            )   Case No. 20-10347 ([___])
                                                )
                               Debtor.          )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
VIP CINEMA, LLC,                                )   Case No. 20-10348 ([___])
                                                )
                               Debtor.          )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
               Case 20-10345-MFW               Doc 3      Filed 02/18/20       Page 11 of 13




                 ORDER (A) DIRECTING JOINT ADMINISTRATION OF
               CHAPTER 11 CASES AND (B) GRANTING RELATED RELIEF

        Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) directing the joint

administration of the Debtors’ chapter 11 cases for procedural purposes only; and (b) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and this Court may enter a final order consistent with Article

III of the United States Constitution; and this Court having found that venue of this proceeding

and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having found that the relief requested in the Motion is in the best interests of the Debtors’ estates,

their creditors, and other parties in interest; and this Court having found that the Debtors’ notice

of the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

        1.       The Motion is granted to the extent set forth below.




1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


                                                      -2-
                  Case 20-10345-MFW              Doc 3      Filed 02/18/20        Page 12 of 13




             2.    The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by the Court under Case No. 20-10345 ([___]).

             3.    The caption of the jointly administered cases should read as follows:

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            )    Chapter 11
                                                                      )
    VIP CINEMA HOLDINGS, INC., et al.,1                               )    Case No. 20-10345 ([____])
                                                                      )
                                               Debtors.               )    (Jointly Administered)
                                                                      )
                                                                      )
1
      The Debtors in these chapter 11 cases, for which joint administration has been requested, along with the last
      four digits of their federal tax identification numbers, are as follows: VIP Cinema Holdings, Inc. (2049); HIG
      Cinema Intermediate Holdings, Inc. (4710); VIP Components, LLC (4648); VIP Cinema, LLC (7167); and VIP
      Property Management II, LLC (1421).

             4.    The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

             5.    A docket entry, substantially similar to the following, shall be entered on the docket

of each of the Debtors other than VIP Cinema Holdings, Inc. to reflect the joint administration of

these chapter 11 cases:

                   An order has been entered in accordance with Rule 1015(b) of the
                   Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                   Local Bankruptcy Rules for the United States Bankruptcy Court for
                   the District of Delaware directing joint administration for procedural
                   purposes only of the chapter 11 cases of: VIP Cinema Holdings, Inc.,
                   Case No. 20-10345 ([___]); HIG Cinema Intermediate Holdings,
                   Inc., Case No. 20-10346 ([___]); VIP Components, LLC, Case No.
                   20-10347 ([___]); VIP Cinema, LLC, Case No. 20-10348 ([___]);
                   and VIP Property Management II, LLC, Case No. 20-10344 ([___]).
                   The docket in Case No. 20-10345 ([__]) should be consulted for all
                   matters affecting this case.




                                                        -3-
                  Case 20-10345-MFW            Doc 3   Filed 02/18/20     Page 13 of 13




           6.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

    for the District of Delaware shall keep, one consolidated docket, one file, and one consolidated

    service list for these chapter 11 cases.

           7.      Nothing contained in the Motion or this Order shall be deemed or construed as

    directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this Order

    shall be without prejudice to the rights of the Debtors to seek entry of an Order substantively

    consolidating their respective cases.

           8.      The Debtors are authorized to take all actions necessary to effectuate the relief

    granted in this Order in accordance with the Motion.

           9.      This Court retains exclusive jurisdiction with respect to all matters arising from or

    related to the implementation, interpretation, and enforcement of this Order.



Dated: February             , 2020               ____________________________________
       Wilmington, Delaware                      UNITED STATES BANKRUPTCY JUDGE




                                                    -4-
